Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ENZON TO ENHANCE GOVERNANCE BY ELIMINATING BOARD CLASSES Two new directors are appointed to its Board BRIDGEWATER, NJ  April 22, 2010  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) announced today that its Board of Directors has approved amendments to the Companys certificate of incorporation and bylaws that will declassify the Board of Directors so that all directors will be elected annually. If approved by stockholders, the annual election will commence with the 2010 Annual Meeting. The Board intends to recommend stockholder approval of the proposed amendments at the 2010 Annual Meeting. At present, the Board consists of three classes, with members of each class elected for staggered three-year terms.
